 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL, orany other labor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the National Labor Relations Act.AMERICAN COIN LOCK COMPANY, INC.,Employer.Dated ... ....By(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.S.G.ADAMS COMPANYandUNITEDSTEELWORKERS OFAMERICA, CIO,Petitioner.Case No. 14-RC-2370. December15, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M.Schobel, hearing officer. The hearing officer'srulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The Petitioner and District No. 9, International Associa-tion of Machinists, AFL, the Intervenor, are labor organiza-tions claiming to represent certain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act forthe following reasons:TheEmployerisengagedin the manufacture of metalspecialty products to the order and specifications of its cus-tomers. Itsmain plant is located at St. Louis, Missouri. InApril 1953 the Employer began operations at a second plant atBarnhart, about 25 miles distant from its main plant. ThePetitioner and the Intervenor each seeks to represent produc-tion and maintenance employees at the Barnhart plant.Present operations at the Barnhart plant are on a partialscale, and consist principally of a training program, underwhich some overflow work from the St. Louis plant is beinghandled to relieve congestion at the older plant and affordtraining opportunities at the new location. Meanwhile, theBarnhart plant is undergoing extensive renovation; and per-manent electrical systems for adequate power and light, andheating units, and other necessary facilities and equipment arebeing planned, ordered, or installed. This work will not becompleted for some months.Employees for the Barnhart plant are locally hired fromtime to time. At the date of the hearing there were 28 unclas-107 NLRB No. 90 WESTINGHOUSE ELECTRIC CORPORATION349sified production workers at the plant doing the various jobsassigned to them under the temporary present.working condi-tions.When renovation and installation work is completed, theEmployer plans to increase the work complement to approxi-mately 100 employees in 6 to 8 months and to 150 to 200 em-ployees in about 18 months. The Employer, however, does notcontemplate that the Barnhart plant will operate independentlyof the St. Louis plant. So far as the instant record discloses,employees at the St. Louis plant are not presently representedby any labor organization.In view of the expected increase in the number of employeesat the Barnhart plant in the near future, the present trainingstatus of employees at the plant and their lack of work classi-fication, and the temporary uncertainty and dependent natureof the plant's present operations, an immediate election amongemployees presently working at the Barnhart plant would bepremature.' Furthermore, it does not clearly appear -thatemployees at the Barnhart plant may properly constitute anappropriate unit apart from employees at the St. Louis plant,concerning which there is little in the instant record fromwhich any satisfactory conclusion with respect to the scope ofthe appropriate unit for Barnhart plant employees can be drawn.For these reasons, we dismiss the petition.[The Board dismissed the petition.]I IndividualDrinkingCup Company; 101 NLRB 1751; A. O. Smith Corporation, 97 NLRB 1570.WESTINGHOUSE ELECTRIC CORPORATIONandINTER-NATIONAL UNION OF ELECTRICAL, RADIO AND MA-CHINE WORKERS, CIO, PetitionerWESTINGHOUSE ELECTRIC CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Peti-tioner. Cases Nos. 4-RC-2073and4-RC-2074. December 15,1953.DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeJuliusTopol, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.107 NLRB No. 96.337593 0 - 55 - 24